PER CURIAM:
In No. 06-1485, claimant seeks review of the Benefits Review Board’s (“Board”) decision and order affirming the administrative law judge’s (“ALJ”) denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000). In No. 06-1628, Consolidation Coal Company cross-petitions for review of the Board’s affirmance of the ALJ’s conclusion that St. Clair’s claim for benefits was timely filed. Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm for the reasons stated by the Board. St. Clair v. Director, OWCP, No. 05-548-BLA (B.R.B. Mar. 28, 2006). We deny St. Clair’s motion to expedite the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.